EXHIBIT 10.19

DEERE & COMPANY

NONEMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

 

EFFECTIVE DATE: 01 JANUARY 1997

REVISED:  26 MAY 1999

AMENDED BY SUPPLEMENT: 30 AUGUST 2006

AMENDED: 29 NOVEMBER 2006

(For special rules applicable to deferrals after 2004 see the supplement
beginning on page 12)

82


--------------------------------------------------------------------------------




 

DEERE & COMPANY

NONEMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

I.                                         Purpose

The purposes of the Deere & Company Nonemployee Director Deferred Compensation
Plan (“Plan”) are to attract and retain highly qualified individuals to serve as
Directors of Deere & Company (“Company”) and to relate Nonemployee Directors’
interests more closely to the Company’s performance and its shareholders’
interests.

II.                                     Eligibility

Each member of the Board of Directors (“Board”) of the Company who is not an
employee of the Company or any of its subsidiaries (“Nonemployee Director”) is
eligible to participate in the Plan.

III.                                 Definitions

(a)                                  Committee.   The Nominating Committee of
the Board or any successor committee of the Board.

(b)                                 Common Stock.   The publicly traded $1 par
value common stock of the Company or any successor.

(c)                                  Compensation.   Amounts payable for
services as a Nonemployee Director, excluding reimbursed expenses.

(d)                                 Deferred Account.   The bookkeeping account
maintained for each participating Nonemployee Director which will be credited
with Deferred Amounts pursuant to the terms hereof.

(e)                                  Deferred Amounts.   All amounts credited to
a Nonemployee Director’s Deferred Account pursuant to the Plan.

(f)                                    Elective Deferrals.   Compensation
voluntarily deferred by a Nonemployee Director under the Plan after 31 December
1996 (other than Lump-Sum Deferral defined below).

(g)                                 Lump-Sum Deferral.   A one-time lump-sum
amount for each

83


--------------------------------------------------------------------------------




 

Nonemployee Director serving on 31 December 1996, which amount is deferred under
the Plan as described in Section V, below, as a result of the termination of the
John Deere Pension Benefit Plan for Directors (“Retirement Plan”).

(h)                                 Participant.   A Nonemployee Director for
whom a Lump-Sum Deferral occurs on the Effective Date, or who elects to
participate in the Plan.

(i)                                     Pre-1997 Elective Deferrals.  
Compensation deferred by a Nonemployee Director prior to 1 January 1997 under
the predecessor Directors’ Deferred Compensation Plan approved 30 January 1973,
as amended from time to time.

(j)                                     Secretary.  The Secretary of the
Company.

IV.                                Effective Date

The effective date of the Plan is 1 January 1997 (“Effective Date”).

V.                                    Lump-Sum Deferral

As of the Effective Date, the Retirement Plan will be eliminated and the present
value of the life annuity offered under the Retirement Plan for each Nonemployee
Director who is both a participant in the Retirement Plan and a member of the
Board on the Effective Date will be deposited into the Deferred Account of such
Nonemployee Director.  The present value will be determined by using a discount
factor which shall be the rate for 10-year treasury stripped bonds in effect as
of 31 December 1996 and by using the 1984 Unisex Pension Mortality tables
published in the Pension Benefit Guaranty Corporation Regulation 2619, Appendix
A.

VI.                                Elective Deferral

(a)                                  Participants may elect to defer a part or
all of their annual Compensation by making an irrevocable deferral election in
writing on a form provided by the Company and delivered to the Company not later
than the Company may direct.  Elective Deferrals will become effective on the
first day of the following calendar quarter, at which time they become
irrevocable.  Notwithstanding the preceding sentence, any person who first
becomes a Nonemployee Director during a calendarquarter, may elect, before his
or her term begins, to defer a part or all of his or her compensation that

84


--------------------------------------------------------------------------------




 

would otherwise be payable to him or her during the remainder of such calendar
quarter and each succeeding calendar quarter until such election is modified or
terminated as provided herein.  A Participant may discontinue deferrals, or may
change his or her investment choices, for future quarters by providing a written
election delivered to the Company not later than the Company may direct.  These
changes will become effective on the first day of the following calendar
quarter.

(b)                                 If the amount of a Participant’s
Compensation is changed, the deferral percentage and investment alternative
elections shall continue to be applied to the new Compensation amount after the
change.

VII.                           Deferred Account

(a)                                  The Company shall establish a separate
Deferred Account for each Participant.

(b)                                 Pre-1997 Elective Deferrals and the interest
earned thereon shall be credited to the Deferred Account and will continue to be
invested in the interest-bearing investment alternative described below.

(c)                                  Two investment alternatives will be
available, as of the Effective Date: an interest-bearing alternative and an
equity alternative denominated in units of Deere Common Stock.  Additional
investment alternatives may be added by subsequent amendment of the Plan.

(d)                                 At the time of Elective Deferral,
Participants may direct their deferrals into either investment alternative, or a
combination of the two, in increments of 5%.

(e)                                  Deferred amounts credited into the
interest-bearing investment alternative will be credited with interest at the
end of each calendar quarter at the interest rate identified in the U.S. Federal
Reserve Statistical Release, “bank prime loan” rate for the second month of each
calendar quarter, plus 2%.

(f)                                    Deferred Amounts credited into the equity
alternative shall be expressed and credited to each Participant’s Deferred
Account in units (“Units”) determined as hereinafter provided.  As of each date
on which Deferred Amounts are credited into the equity investment alternative,
the Company shall credit to such Deferred Account a number of Units and
fractional Units, rounded to three decimal places, determined by dividing such
Deferred Amounts by the Unit Value (as defined below) of one share of

85


--------------------------------------------------------------------------------




 

Common Stock.  The “Unit Value” of one share of Common Stock shall be the
closing price of the Common Stock on the New York Stock Exchange on the date on
which Deferred Amounts are credited to the Deferred Account or a payment is to
be valued under Section VIII (b) below, as the case may be; or if there were no
sales on that day, then Unit Value shall be the closing price on the New York
Stock Exchange Composite Tape on the most recent preceding day on which there
were sales.  The Lump-Sum Deferral shall be credited as of the Effective Date.

(g)                                 When dividends are paid with respect to the
Company’s Common Stock, the Company shall calculate the amount which would have
been payable on the Units in each Participant’s Deferred Account on each
dividend record date as if each Unit represented one issued and outstanding
share of the Company’s Common Stock.  The applicable number of Units and
fractional Units equal to the amount of such dividends (based on the Unit Value
of one share of the Company’s Common Stock on the dividend payment date) shall
be credited to each Participant’s Deferred Account.  In the event of any capital
stock adjustment to the Company’s Common Stock or other similar event, the
number of Units or fractional Units credited to Deferred Accounts shall be
adjusted to appropriately reflect such event.

(h)                                 Participants credited with Units hereunder
shall not have any voting rights in respect thereof.

VIII.                       Payment of Benefits

(a)                                  The value of a Participant’s Deferred
Account shall be payable solely in cash, either in (i) a lump sum, or (ii) in up
to ten equal annual installments, in accordance with an election made by the
Participant by written notice delivered to the Company prior to the calendar
year in which payments are to be made or commence.  Such payment or payments
shall be made or commence, as the case may be, on the first business day of the
calendar year following the year of the termination of service as Director.

(b)                                 Any lump sum payment shall be valued as of
the end of the most recent calendar month prior to the payment date.  The amount
of each installment payment shall be determined by dividing the aggregate value
credited to the Participant’s Deferred Account (as of the end of the most recent
calendar month prior to the payment date) by the remaining number of unpaid
installments; provided, however, that the Committee may, in its absolute
discretion, approve any other method of determining the amount of each
installment payment in order to achieve approximately equal installment payments
over the installment period.

86


--------------------------------------------------------------------------------




 

(c)                                  The Company shall have the right to deduct
from all payments under this Plan the amount necessary to satisfy any Federal,
state, or local withholding tax requirements.

(d)                                 The Committee, at its sole discretion, may
alter the timing or manner of payment of Deferred Amounts in the event that the
Participant establishes, to the satisfaction of the Board, severe financial
hardship.  In such event, the Committee may:

(1)                                  provide that all or a portion of the amount
previously deferred by the Participant shall be paid immediately in a lump-sum
cash payment;

(2)                                  provide that all or a portion of the
installments payable over a period of time shall be paid immediately in a lump
sum; or

(3)                                  provide for such other installment payment
schedules as it deems appropriate under the circumstances.

It is expressly provided that the amount distributed shall not be in excess of
that amount which is necessary for the Participant to meet the financial
hardship.  Severe financial hardship will be deemed to have occurred in the
event of the Participant’s impending bankruptcy, the long and serious illness of
Participant or a dependent, other events of similar magnitude, or the
invalidation of a deferral election by the Internal Revenue Service.  The
Committee’s decision in passing on the severe financial hardship of the
Participant and the manner in which, if at all, the payment of Deferred Amounts
shall be altered or modified shall be final, conclusive and not subject to
appeal.

IX.                                Death of Participant

(a)                                  In the event of the death of a Participant,
any amounts remaining in the Deferred Account will be paid to the Participant’s
designated beneficiary in accordance with the distribution choices (e.g., lump
sum or installments) elected by the Participant.  These payments will commence
on the first business day of the calendar year following the Participant’s
death.  Amounts unpaid after the death of both the Participant and the
designated beneficiary will be paid in a lump sum to the executor or
administrator of the estate of the last of them to die.  In the event that a
Participant had not properly filed a beneficiary designation with the

87


--------------------------------------------------------------------------------




 

Company prior to his or her death or, in the event a beneficiary predeceases the
Participant, any unpaid deferrals will be paid in a lump sum to the
Participant’s estate.

(b)                                 No beneficiary hereunder shall have any
right to assign, alienate, pledge, hypothecate, anticipate, or in any way create
a lien upon any part of this Plan, nor shall the interest of any beneficiary or
any distributions due or accruing to such beneficiary be liable in any way for
the debts, defaults, or obligations of such beneficiary, whether such
obligations arise out of contract or tort.

X.                                    Change of Control

The following acceleration and valuation provisions shall apply in the event of
a “Change of Control” or “Potential Change of Control,” as defined in this
Section X.

(a)                                  In the event that:

(i)                                     a “Change of Control” as defined in
paragraph (b) of this Section X occurs; or

(ii)                                  a “Potential Change of Control” as defined
in paragraph (c) of this Section X occurs and the Committee or the Board
determines that the provisions of this paragraph (a) should be invoked;

then, unless otherwise determined by the Committee or the Board in writing prior
to the occurrence of such Change of Control, the value of all Units credited to
a Participant’s Deferred Account shall be converted to cash based on the “Change
of Control Price” (as defined in paragraph X(d)) and the aggregate amount
credited to the Participant’s Deferred Account under the Plan shall be paid in
one lump-sum payment as soon as practicable following the date the Change of
Control or Potential Change of Control occurs, but in no event more than 90 days
after such date.

(b)                                 For purposes of paragraph (a) of this
Section X, a “Change of Control” means a change in control of a nature that
would be required to be reported in response to Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934 (“Exchange Act”) whether
or not the Company is then subject to such reporting requirement, provided that,
without limitation, such a Change of Control shall be deemed to have

88


--------------------------------------------------------------------------------




 

occurred if:

(i)                                     any “person” (as defined in Sections
13(d) and 14(d) of the Exchange Act), other than a Participant in the Plan or
group of Participants in the Plan, is or becomes the “beneficial owner” (as
defined in Rule 13(d)(3) under the Exchange Act), directly or indirectly, of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding securities;

(ii)                                  during any period of two consecutive
years, there shall cease to be a majority of the Board comprised as follows:
individuals who at the beginning of such period constitute the Board and any new
director(s) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least _ of the directors
then still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved;

(iii)                               the shareholders of the Company approve a
merger or consolidation of the Company with any other company, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 80% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger of consolidation; or

(iv)                              the shareholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets.

(c)                                  For purposes of paragraph (a) of this
Section X, a “Potential Change of Control” means the happening of any of the
following:

(i)                                     the entering into an agreement by the
Company (other than with a Participant in the Plan or group of Participants in
the Plan), the consummation of which would result in a Change of Control of the
Company as defined in paragraph (b) of this Section X; or

(ii)                                  the acquisition of beneficial ownership,
directly or indirectly, by any entity, person or group (other than a Participant
or group of Participants, the Company or a majority owned subsidiary of the

89


--------------------------------------------------------------------------------




 

Company, or any of the Company’s employee benefit plans including its trustee)
of securities of the Company representing 5%  or more of the combined voting
power of the Company’s outstanding securities and the adoption by the Board of a
resolution to the effect that a Potential Change of Control of the Company has
occurred for purposes of the Plan.

(d)                                 For purposes of this Section X, “Change of
Control Price” means the highest price per share of the Common Stock paid in any
transaction reported on the New York Stock Exchange Composite Tape, or offered
in any transaction related to a Potential or actual Change of Control of the
Company at:

(i)                                     the date the Change of Control occurs;

(ii)                                  the date the Potential Change of Control
is determined to have occurred; or

(iii)                               such other date as the Committee may
determine before the Change of Control occurs, or before or at the time the
Potential Change of Control is determined to have occurred or the Committee or
the Board determines that the provisions of paragraph X(a) shall be invoked, or
at any time selected by the Committee during the 60 day period preceding such
date.

(e)                                  Notwithstanding anything to the contrary in
the Plan, in the event of a Change of Control (i) the Plan may not be amended to
reduce the formulas contained in paragraph VII(e) which determine the rate at
which amounts equivalent to interest accrue with respect to cash amounts
credited to a Participant’s Deferred Account, including cash amounts
attributable to the conversion of Units in a Participant’s Deferred Account
pursuant to paragraph X(a), and (ii) the successor Plan Administrator referred
to in paragraph XI(d) shall determine the rates under the interest formulas
contained in paragraph VII(e).

XI.                                Miscellaneous

(a)                                  The right of a Participant to receive any
amount credited to the Participant’s Deferred Account shall not be transferable
or assignable by the Participant, in whole or in part, either directly or by
operation of law or otherwise, including, but not by way of limitation,
execution, levy, garnishment, attachment, pledge, bankruptcy, or in any other
manner, and no right or interest established herein shall be liable for, or
subject to, any obligation or liability of the Participant, except by will or by
the laws of

90


--------------------------------------------------------------------------------




 

descent and distribution.  To the extent that any person acquires a right to
receive any amount credited to a Participant’s Deferred Account hereunder, such
right shall be no greater than that of an unsecured general creditor of the
Company.  Except as expressly provided herein, any person having an interest in
any amount credited to a Participant’s Deferred Account under the Plan shall not
be entitled to payment until the date the amount is due and payable.  No person
shall be entitled to anticipate any payment by assignment, alienation, sale,
pledge, encumbrance or transfer in any form or manner prior to actual or
constructive receipt thereof.

(b)                                 The amounts credited to the Deferred Account
shall constitute an unsecured claim against the general funds of the Company. 
The Company shall not be required to reserve or otherwise set aside funds or
shares of Common Stock for the payment of its obligations hereunder.  The Plan
is unfunded, and the Company will make Plan benefit payments solely from the
general assets of the Company as benefit payments come due from time to time.

(c)                                  Except as herein provided, this Plan shall
be binding upon the parties hereto, their designated beneficiaries, heirs,
executors, administrators, successors (including but not limited to successors
resulting from any corporate merger, purchase, consolidation or otherwise of all
or substantially all of the business or assets of the Company) or assigns.

(d)                                 In the event of a Change in Control, the
Committee shall interpret the Plan and make all determinations, construe any
ambiguity, supply any omission, and reconcile any inconsistency, deemed
necessary or desirable for the Plan’s implementation.  The determination of the
Committee shall be conclusive.  The Committee may obtain such advice or
assistance as it deems appropriate from persons not serving on the Committee. 
The Secretary or other appropriate officer of the Company shall, in the event of
any Change in Control, name as successor Plan Administrator any person or entity
(including, without limitation, a bank or trust company).  Following a Change in
Control, the successor Plan Administrator shall interpret the Plan and make all
determinations deemed necessary or desirable for the Plan’s implementation.  The
determination of the successor Plan Administrator shall be conclusive.  The
Company shall provide the successor Plan Administrator with such records and
information as are necessary for the proper administration of the Plan.  The
successor Plan Administrator shall rely on such records and other information as
the successor Plan Administrator shall in its judgment deem necessary or
appropriate in determining the eligibility of a Participant and the amount
payable to a Participant under the Plan.

(e)                                  The Board, upon recommendation of the
Committee, may at any time

 

91


--------------------------------------------------------------------------------


amend or terminate the Plan provided that no amendment or termination shall
impair the rights of a Participant with respect to amounts then credited to the
Participant’s Deferred Account, except with his or her consent.

(f)                                    Each Participant will receive a quarterly
statement indicating the amounts credited to the Participant’s Deferred Account
as of the end of the preceding calendar quarter.

(g)                                 If adjustments are made to outstanding
shares of Common Stock as a result of stock dividends, stock splits,
recapitalizations, reorganizations, mergers, consolidations and other changes in
the corporate structure of the Company affecting the Common Stock, an
appropriate adjustment shall also be made in the number and type of Units
credited to the Participant’s Deferred Account to prevent dilution or
enlargement of rights. The Committee’s or Board’s determination as to what
adjustments shall be made, and the extent thereof, shall be final.

(h)                                 This Plan and all elections hereunder shall
be construed in accordance with and governed by the laws of the State of
Illinois.

(i)                                     Except where otherwise indicated by the
context, any term used herein connoting gender also shall include both the
masculine and feminine; the plural shall include the singular, and the singular
shall include the plural.

(j)                                     In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of the Plan, and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included.

(k)                                  Nothing in the Plan shall be deemed to
create any obligation on the part of the Board to nominate any Nonemployee
Director for reelection by the Company’s shareholders, or rights to any benefits
not specifically provided by the Plan.

(l)                                     The crediting of Units and the payment
of cash under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies as may be
required.

(m)                               The Company may impose such other restrictions
on any Units credited pursuant to the Plan as it may deem advisable including,
without limitation, restrictions intended to achieve compliance with the
Securities Act of 1933, as amended, Section 16 of the Securities Exchange Act of
1934, as amended, with the requirements of any stock exchange upon which Common
Stock is listed, and with any blue sky or other securities laws applicable to
such Units.

92


--------------------------------------------------------------------------------




 

(n)                                 With respect to any Participants subject to
Section 16 of the Securities Exchange Act, transactions under the Plan are
intended to comply with all applicable conditions of Rule 16b-3 or its
successors.  To the extent any provision of the Plan or action by the Board
fails to so comply, it shall be deemed null and void to the extent permitted by
law and deemed advisable by the Board.

93


--------------------------------------------------------------------------------




 

SUPPLEMENT TO

DEERE & COMPANY

NONEMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

APPLICABLE TO AMOUNTS DEFERRED AFTER DECEMBER 31, 2004

The following provisions will apply only to amounts deferred under the Plan
after December 31, 2004 and not to amounts deferred under the Plan that were
both earned and vested before January 1, 2005. Amounts deferred under the Plan
prior to January 1, 2005 will be subject to the terms of the Plan without regard
to this supplement. Except to the extent amended hereby, the terms of the Plan
shall continue to apply to amounts deferred pursuant to the Plan.

1.     The following definitions are added to Section III (Definitions).

(k)                                  Section 409A.  Section 409A of the Internal
Revenue Code and the regulations and other guidance thereunder

(l)                                     Unforeseeable Emergency.  A severe
financial hardship to the Participant or his beneficiary resulting from an
illness or accident of the Participant or his beneficiary, the Participant’s or
beneficiary’s spouse, or a dependent of the Participant or beneficiary, loss of
the Participant’s or his beneficiary’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster), or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant or his beneficiary.

2.               Section VI(a) (Elective Deferral) is restated in its entirety
as follows:

(a)                                  Participants may elect to defer a part or
all of their annual Compensation by making an irrevocable deferral election in
writing on a form provided by the Company and delivered to the Company not later
than the close of the calendar year preceding the calendar year in which the
deferrals are to commence.  Elective Deferrals will become effective on the
first day of the following calendar year, at which time they become
irrevocable.  Notwithstanding the preceding sentence, any person who first
becomes a Nonemployee Director during a calendar year, may elect, before or
within 30 days after his or her term begins, to defer a part or all of his or
her compensation that would otherwise be payable to him or her during the
remainder of such calendar year and each succeeding calendar year until such
election is modified or terminated as provided herein, except that no such
election shall be available to a Nonemployee Director if prior to becoming
eligible to participate in the Plan, the Nonemployee Director was eligible to
participate in any other arrangement of the Company or its subsidiaries or
affiliates that is an “account balance” plan (as such term is

94


--------------------------------------------------------------------------------




 

defined for purposes of Section 409A) for directors or independent contractors,
other than a separation pay arrangement.  A Participant may discontinue or
modify deferrals, or may change his or her investment choices, for future
calendar years by providing a written election delivered to the Company not
later than the close of the calendar year preceding the calendar year in which
the changes are to commence.  These changes will become effective on the first
day of the following calendar year.

3.               Subsection VIII (Payment of Benefits) is restated in its
entirety as follows:

(a)                                  The value of a Participant’s Deferred
Account attributable to amounts deferred in respect of any calendar year
(including related investment returns) shall be payable solely in cash, either
in (i) a lump sum, or (ii) in up to ten equal annual installments, in accordance
with an election made by the Participant by written notice delivered to the
Company prior to the calendar year for which the services to the Company are
rendered.  Such payment or payments shall be made or commence, as the case may
be, on the first business day of the calendar year following the year of the
separation from service as Director as determined by the Secretary of the United
States Treasury for purposes of Section 409A.

(b)                                 Notwithstanding anything else herein to the
contrary, to the extent that a Participant is a “key employee” (as defined by
Section 416(i) of the Internal Revenue Code) of the Company, no distribution
upon separation from service (including upon retirement or other termination) 
may be made before the first business day of the calendar quarter that is six
(6) months after such Participant’s date of separation from service, or, if
earlier, the date of the Participant’s death, and any distribution that would be
made but for application of this provision shall instead be aggregated with, and
paid together with, the first distribution scheduled to be made after the end of
such six-month period (or, if earlier, the date of the Participant’s death).

(c)                                  Any lump sum payment shall be valued as of
the end of the most recent calendar month prior to the payment date.  The amount
of each installment payment shall be determined by dividing the aggregate value
credited to the Participant’s Deferred Account (as of the end of the most recent
calendar month prior to the payment date) by the remaining number of unpaid
installments.

(d)                                 The Company shall have the right to deduct
from all payments under this Plan the amount necessary to satisfy any Federal,
state, or local withholding tax requirements.

(e)                                  The Committee, at its sole discretion, may
alter the timing or manner of payment of Deferred Amounts in the event that the
Participant

95


--------------------------------------------------------------------------------




 

establishes, to the satisfaction of the Board, that there has occurred an
Unforeseeable Emergency.  In such event, the Committee may:

(i)                                     provide that all or a portion of the
amount previously deferred by the Participant shall be paid immediately in a
lump-sum cash payment;

(ii)                                  provide that all or a portion of the
installments payable over a period of time shall be paid immediately in a lump
sum; or

(iii)                               provide for such other installment payment
schedules as it deems appropriate under the circumstances.

It is expressly provided that, as determined under regulations of the Secretary
of the United States Treasury, the amount distributed shall not be in excess of
that amount which is reasonably necessary to satisfy the Unforeseeable Emergency
(which may include amounts necessary to pay taxes reasonably anticipated as a
result of such distribution(s)), after taking into account the extent to which
such hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets.  The
Committee’s decision in passing on the occurrence of an Unforeseeable Emergency
for the Participant and the manner in which, if at all, the payment of Deferred
Amounts shall be altered or modified shall be final, conclusive and not subject
to appeal.

(f)                                    Notwithstanding anything to the contrary
herein, this Plan does not permit the acceleration of the time or schedule of
any distribution under the Plan, except as permitted by Section 409A.

4.     Section X (Change in Control) is restated in its entirety as follows:

The following acceleration and valuation provisions shall apply in the event of
a “Change in Control Event” as defined under Section 409A.

(a)                                  In the event that a “Change in Control
Event” occurs, then the value of all Units credited to a Participant’s Deferred
Account shall be converted to cash based on the “Change in Control Price” (as
defined in paragraph X(b)) and the aggregate amount credited to the
Participant’s Deferred Account under the Plan shall be paid in one lump-sum
payment as soon as practicable following the date the Change in Control Event
occurs, but in no event more than 90 days after such date.

(b)                                 For purposes of this Section X, “Change in
Control Price” means the price established pursuant to Section 409A and related
regulations in effect at the time of the Change in Control Event, and absent
such rules and regulations, the

96


--------------------------------------------------------------------------------




 

highest price per share of the Common Stock paid in any transaction reported on
the New York Stock Exchange Composite Tape, or offered in any transaction
related to a Change in Control Event of the Company at: (i) the date the Change
in Control Event occurs; or (ii) such other date as the Committee may determine
before the Change in Control Event occurs.

(c)                                  Notwithstanding anything to the contrary in
the Plan, in the event of a Change in Control Event (i) the Plan may not be
amended to reduce the formulas contained in paragraph VII(e) which determine the
rate at which amounts equivalent to interest accrue with respect to cash amounts
credited to a Participant’s Deferred Account, including cash amounts
attributable to the conversion of Units in a Participant’s Deferred Account
pursuant to paragraph X(a), and (ii) the successor Plan Administrator referred
to in paragraph XI(d) shall determine the rates under the interest formulas
contained in paragraph VII(e).

5.     Subsection XI(b) (Miscellaneous) is amended by adding the following after
the initial sentence thereof:

“No Participant or beneficiary shall have any interest whatsoever in any
specific asset of the Company.

6.     Subsection XI(d) (Miscellaneous) is amended by replacing each occurrence
of the term “Change in Control” with “Change in Control Event”.

7.     Subsection XI(e) (Miscellaneous) is amended by adding thereto:

“Notwithstanding termination of the Plan, Deferred Accounts will be paid at the
times and in the manner provided for herein and shall not be accelerated, unless
(i) all arrangements sponsored by the Company that would be aggregated with the
Plan under Section 409A if the same Participant participated in all such
arrangements are terminated, (ii) no payments other than payments that would be
payable under the terms of such arrangements if the termination had not occurred
are made within 12 months of the termination of such arrangements, (iii) all
payments are made within 24 months of the termination of the arrangements and
(iv) the Company does not adopt a new arrangement that would be aggregated with
the Plan under Section 409A if the same Participant participated in both
arrangements, at any time within the five years following the date of Plan
termination.

Notwithstanding any provision in this Plan to the contrary the Board,  the
Committee or the Vice President of Human Resources of the Company shall have the
unilateral right to amend or modify (i) this Plan, (ii) any Participant
elections under this Plan and (iii) the time and manner of any payment of
benefits under this Plan in accordance with Section 409A, in each case, without
the consent of any Participant, to the extent that the Board,

97


--------------------------------------------------------------------------------




 

the Committee or the Vice President of Human Resources deems such action to be
necessary or advisable to avoid the imposition on any Participant of adverse or
unintended tax consequences under Section 409A, including recognition of income
in respect of any benefits under this Plan before such benefits are paid or
imposition of interest or penalties.  Any determinations made by the Board,  the
Committee or the Vice President under this Section shall be final, conclusive
and binding on all persons.”

98


--------------------------------------------------------------------------------